          Case 1:19-cv-00047-ABJ Document 16 Filed 07/12/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
CATO INSTITUTE,                     )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                   Civil Case No. 1:19-cv-00047-ABJ
                                    )
UNITED STATES SECURITIES AND        )
EXCHANGE COMMISSION, ET AL.,        )
                                    )
                  Defendants.       )
____________________________________)


               PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY


       Plaintiff the Cato Institute respectfully submits the attached decision of the United States

Court of Appeals for the Fourth Circuit, Overbey v. Mayor and City Council of Baltimore, No.

17-2444, slip op. (July 11, 2019), as supplemental authority in support of its Response in

Opposition to Defendants’ Motion to Dismiss (ECF 13).

       Overbey is relevant both to Defendants’ Rule 12(b)(1) motion to dismiss for lack of

standing and to their Rule 12(b)(6) motion to dismiss for failure to state a claim. As to standing,

the Overbey court held that a newspaper had sufficiently alleged that it had been injured by the

City of Baltimore’s alleged practice of including nondisparagement clauses in all settlements

with individuals who brought claims of police misconduct. The newspaper had sufficiently

alleged an injury because it, like the Cato Institute here, alleged that these clauses prevented it

from interviewing and publishing the remarks of individuals subject to the orders. Slip op. at 19–

24. Notably, the Fourth Circuit directly rejected the argument (also made by Defendants here)

that individuals who have entered into speech-suppressing agreements with the government

                                                  1
          Case 1:19-cv-00047-ABJ Document 16 Filed 07/12/19 Page 2 of 2



cannot be “willing speakers” for First Amendment purposes. Compare id. at 21 with ECF 13 at

5–6.

       As to the merits, the Fourth Circuit also held that a nondisparagement clause the city had

entered into with a police-misconduct plaintiff was void and unenforceable because the public

interest in access to information about public issues outweighs the government’s interest (if any)

in imposing and enforcing such restrictions on speech. Overbey, slip op. at 8–17; see also id. at

12 (characterizing the clause as “a government-defined and government-enforced restriction on

government-critical speech”). The logic of Overbey applies with even more force here because

here both the government’s interests in the gag order and the bargaining power of the individual

subject to the gag order are far weaker. In Overbey, the government was demanding speech

restrictions from plaintiffs in the course of settling a civil suit in which the government was a

defendant, whereas in this case the government is demanding speech restrictions from defendants

as a condition of the government’s exercise of its law-enforcement discretion. Compare slip op.

at 13–16 with ECF 13 at 14–15.

Date: July 12, 2019

Respectfully submitted,

/s/ Robert McNamara

 Robert J. McNamara (VA Bar No. 73208)                Jaimie N. Cavanaugh (MN Bar No. 399960)*
 INSTITUTE FOR JUSTICE                                INSTITUTE FOR JUSTICE
 901 N. Glebe Road, Suite 900                         520 Nicollet Mall, Suite 550
 Arlington, Virginia 22203                            Minneapolis, Minnesota 55402
 Telephone: (703) 682-9320                            Telephone: (612) 435-3451
 Facsimile: (703) 682-9321                            Facsimile: (612) 435-5875
 Email: rmcnamara@ij.org                              Email: jcavanaugh@ij.org

                                                      Attorneys for Plaintiffs
                                                      *admitted pro hac vice




                                                  2
